C. A. 2d Cir. Cer-tiorari granted limited to the following questions:
“1. Does 28 U. S. C. § 636 permit a magistrate to conduct the voir dire in a felony trial if the defendant consents?
“2. If 28 U. S. C. § 636 permits a magistrate to conduct a felony trial voir dire provided that the defendant consents, is the statute consistent with Article III?
“3. If the magistrate’s supervision of the voir dire in petitioner’s trial was error, did the conduct of petitioner and his attorney constitute a waiver of the right to raise this error on appeal?” Reported below: 904 F. 2d 34.